DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments and arguments/remarks filed on 12/14/2020 have been entered and fully considered.
Instant claim 75 has been amended currently.
Instant claims 12-17, 19, 21-28, 30-31, 33-74, 76-79, and 83 have been cancelled currently.
Currently, instant claims 1-11, 18, 20, 29, 32, 75, and 80-82 are pending.


Response to Arguments
Applicant's arguments/remarks filed 12/14/2020 have been fully considered but they are not persuasive. 

Applicant states and discusses in the current remarks on p. 6-7 that the previous rejections under 35 USC 112(b) should be withdrawn.  

Furthermore, it is still unclear how opposing walls are not parallel; even though one wall may be at an angle in relation to its opposing wall, they are still parallel and facing each other.  
For clarity, the Examiner recommends claim language to help clarity the structure of applicant’s invention:  wherein the first cross-sectional area at the upstream portion of the microfluidic channel is at an inlet of the microfluidic channel and the second cross-sectional area at the downstream portion of the microfluidic channel is at an outlet of the microfluidic channel, and wherein the cross-sectional area of the microfluidic channel decreases from the first cross-sectional area at the upstream portion of the microfluidic channel to the second cross-sectional area at the downstream portion of the microfluidic channel.  This type of language should further clarify the structure of the instant invention that is provided within fig. 13A-13C of the instant application.

Applicant states and discusses in the remarks on p. 8 that Ahn et al. does not meet the new claim amendments and that the Office has not shown “a groove in a microfluidic channel.”
The Examiner disagrees.  As stated previously and below, Ahn et al. discloses (para. [0028]) a channel having a cross-sectional shape - circular, oval, triangular, 
Furthermore, the structure of the instant invention is still unclear, hence the previous and current rejections under 35 USC 112(b); due to the unclear structure of the instant invention, the Examiner is maintaining the art rejections in view of Ahn et al. since it is read as being the best prior art to meet the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75 and 80-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 75 and its corresponding dependent claims recite, “… a first sidewall and an opposed sidewall facing the first sidewall, wherein … the first sidewall is not substantially parallel and the opposed sidewall is substantially parallel to a wall of the microfluidic channel …”.  It is unclear how an opposing wall of a sidewall is not substantially parallel, though the walls are opposing each other; the commonly accepted definition of “parallel” encompasses the claimed walls being opposed/facing each other.  This current claim language is still not clear because it comprises countering language.  Appropriate clarity is requested by the Examiner.
Instant claim 75 and its corresponding dependent claims now recite, “wherein said groove has a first cross-sectional area in an upstream portion of the microfluidic channel and a second cross-sectional area in a downstream portion of the microfluidic channel …”.  This is not clear since there is no clear distinction between the upstream portion from the downstream portion:  How does an operator know when the upstream portion ends and the downstream portion starts in a microfluidic channel?  Clarity regarding the structure of the microfluidic channel is needed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 75 and 80-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0195127 A1 (Ahn et al.).
	In regards to instant claims 75 and 81-82; Ahn et al. discloses (abstract and fig. 1-5C) systems and methods for the control of fluidic species and, in particular, to the coalescence of fluidic droplets.  Ahn et al. recites (claims 1-10, 15-16, 20-21, 24-25, 32-33, and 37-38; and fig. 1-5C) methods for providing a microfluidic system comprising a channel, wherein “first and second fluid droplets” move through the system and coalesce (“wherein the fluidic droplet and the second fluidic droplet are brought into contact …”) into one fluid droplet with the help of an electric field.  Ahn et al. discloses the use of a fluid with a suitable viscosity that permits flow (para. [0059]) and having a first entity surrounded by a second entity that can be a hydrophobic liquids like organic solvents (para. [0060]):  (further encompassing “a liquid in a microfluidic channel”).  Ahn et al. discloses (para. [0028]) a channel having a cross-sectional shape - circular, oval, triangular, irregular, square or rectangular (encompassing “opposing” walls), or the like - and then being covered or uncovered; it is the position of the Examiner that triangular or irregular design is a “a groove” within the channel (the base/trough of the walls in the channel):  (“A method, comprising: flowing a fluidic droplet in a liquid in a microfluidic channel, the microfluidic channel containing a groove defined in a wall of the channel; and causing the fluidic droplet to move towards a wall of the microfluidic channel via interaction of the fluidic droplet with the groove.”).  Ahn discloses (para. [0003]) the use of capillary flow focusing for fluid flow control in a capillary tube:  (encompassing “wherein the position of the fluidic droplet within the microfluidic channel is controlled …”).  Ahn et al. further discloses (fig. 2 and para. [0072]) a microfluidic device for combining droplets within channels, wherein the position of the droplets in the channels are controlled by fluid flow:  (also encompassing “wherein the position of the fluidic droplet within the microfluidic channel is controlled …”).  Ahn et al. further discloses (para. [0029]) controlling the dimensions of a channel in order to allow a certain volumetric or linear flowrate of fluid in the channel:  (encompassing fluidic droplet positioning or flow control “by the groove within the wall of the channel”).
	Ahn et al. does not explicitly disclose, “wherein the groove comprises at least one wall that has a slope between about 0.001 and 0.2 relative to a direction of average fluid flow in the microfluidic channel.”  (Note, the Examiner still reads the claimed “slope” as being unclear and/or inoperable currently, so the slope is being read as being a limitation directed to the shape and/or structure for a channel; see rejections under 35 USC 112,2nd and 101 above as well).  However, Ahn et al. discloses (para. [0029]) controlling the dimensions/shapes and/or number of channels (encompassing controlling parameters to make the claimed “slope” of the instant claims) in order to control volumetric or linear flowrate of fluids in their invention.  Ahn et al. expressly discloses (para. [0029]) controlling channel dimensions/shapes and/or amounts for the purpose of fluid control; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the design of the channel of Ahn et al. in order to control fluid flow (para. [0029]) for the purpose of controlling the coalescing or mixing of droplets or microcapsules (para. [0008]).

	In regards to instant claim 80; Ahn et al. recites (claims 1-5) the use of multiple fluid velocities (“flow rates”) for the first and second fluid droplets.


Allowable Subject Matter
Claims 1-11, 18, 20, 29, and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The instant claims recite a method employing a microfluidic device using a groove in a wall, wherein the groove has more than one cross-sectional area for moving more than one fluidic droplets (see instant claims).  Ahn et al. discloses (para. [0028]) a similar method using a different microfluidic device having a singular cross-sectional area for moving droplets.  The modification of the claimed structure is read an improvement in the field of invention for the purpose controlling the flow of droplet in a microfluidic device via a method; see current pending instant claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797